BROWNECase    2:20-cv-02323-RGK-JPR
           EORGE    ROSS O’BRIEN ANNAGUEY       Document    68
                                                   & ELLIS LLP       Filed 11/11/20 Page 1 of 1 Page ID #:570
Eric M. George, SBN 166403; egeorge@bgrfirm.com
Kim S. Zeldin, SBN 135780; kzeldin@bgrfirm.com
Eric A. Westlund, SBN 293403;ewestlund@bgrfirm.com
2121 Avenue of the Stars, Suite 2800, Los Angeles, CA 90067
Office: (310) 274-7100; FAX (310) 275-5697
Attorneys foir Defendant DANIEL “KEEMSTAR” KEEM dba
DRAMAALERT
                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
                                                                     CASE NUMBER:
NICKO “ROMEO” LACOSTE dba THE CALIFORNIA DREAM                       2:20-CV-02323-RGK-JPRx
TATTOO,
                                                      Plaintiff(s)
                             v.
                                                                     AFFIDAVIT AND REQUEST FOR ISSUANCE
DANIEL”KEEMSTAR” KEEM, dba DRAMAALERT,
                                                                            OF WRIT OF EXECUTION

                                                    Defendants)

(check one)         STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
                    STATE OF                           , COUNTY OF
     I, Eric A. Westlund, Esq.                                                       hereby state under penalty of perjury that,

     1. Judgment for $ 142,095.00               was entered on September 1, 2020              on the docket of the
        above-entitled action in the U.S. DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA in favor of
        DANIEL”KEEMSTAR” KEEM                                                    as Judgment Creditor, and against
        NICKO “ROMEO” LACOSTE                                                    as Judgment Debtor

                     (If a Registered Judgment from another Court or District, include the following information)
            Said Judgment was registered herein under Title 28, U.S. Code, Section 1963, being a Judgment which was
            obtained in Civil Case No. 2:20-CV02323-RGK-JPRx                  in the United States District Court for the
            CENTRAL                      District of California                         and which has become FINAL.
            NOTE:    JUDGMENTS REGISTERED UNDER 28 U.S.C. §1963 BEAR THE RATE OF INTEREST OF THE
                     DISTRICT OF ORIGIN AND CALCULATED AS OF THE DATE OF ENTRY IN THAT DISTRICT.

     2. I am the Judgment Creditor, or the attorney for said Judgment Creditor, and request issuance of a Writ of
        Execution on the Judgment.

     3. ACCRUED since the entry of Judgment in the Central                                District of California
        are the following sums:
                $ 2,764.03                  accrued interest, computed at       10     % (see note)
                $                           accrued costs
     Credit must be given for payments and partial satisfaction in the amount of $ 0.00                       which is to be
     credited against the total accrued costs and accrued interest, with any excess credited against the Judgment as entered.

     I declare under penalty of perjury that the foregoing is true and correct.

     Executed at Los Angeles                               State of California                                    , this 11th day of
     November               2020
                                                                            s/Eric A. Westlund
                                                                                                      Signature
                                                                            ERIC A. WESTLUND

1694836.1                    AFFIDAVIT AND REQUEST FOR ISSUANCE OF WRIT OF EXECUTION                                      American LegalNet, Inc.
CV-24 (6/01)                                                                                                              www.FormsWorkflow.com
